     Case 2:18-cr-00422-SMB Document 887 Filed 02/14/20 Page 1 of 10



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14                        IN THE UNITED STATES DISTRICT COURT
15                             FOR THE DISTRICT OF ARIZONA
16
17   United States of America,                                No. CR-18-422-PHX-SMB

18                         Plaintiff,                     UNITED STATES’ REPLY TO
                                                         DEFENDANT JOHN BRUNST’S
19            v.                                       RESPONSE TO THE FEBRUARY 11,
                                                        2020 COURT ORDER RE GRAND
20                                                        JURY DISCLOSURE (CR 881)
     Michael Lacey, et al.,
21                         Defendants.
22
23                                SUMMARY OF ARGUMENT
24          The Court has ordered the United States to provide in camera the instructions on
25   the law provided to the grand jury concerning the 18 U.S.C. § 1952 (the Travel Act)
26   charges in the Superseding Indictment. (CR 879 at 2.) The United States will comply and
27   is making efforts to expedite the subject transcript for the Court’s review.
28          Meanwhile, Defendant John Brunst has filed a “response” to the Court’s Order
     Case 2:18-cr-00422-SMB Document 887 Filed 02/14/20 Page 2 of 10




 1   claiming that the instructions should not be provided in camera, but rather should be
 2   produced to Defendants and include all instructions relating to Pinkerton liability. For
 3   several reasons, these requests are without merit. First, grand jury proceedings are secret,
 4   and Fed. R. Crim. P. 6(e)(3)(E) permits in camera review in certain limited circumstances
 5   “at a time, in a manner, and subject to any other conditions that [the Court] directs.” Here,
 6   the Court has ordered a discrete, limited, and narrow in camera production of the grand
 7   jury Travel Act instructions. (CR 879 at 2.) The limited nature of that review is appropriate
 8   because—especially in the context of a defense demand to review legal instructions to the
 9   grand jury—there is no requirement to even instruct the grand jury on the law. Moreover,
10   any mistakes in the instructions (or failure to instruct for that matter) can be readily cured
11   by the petit jury at trial. The government likewise has no obligation to instruct the grand
12   jury on a theory of Pinkerton liability. For these and other reasons explained below,
13   Brunst’s requests should be denied.
14                                    LAW AND ARGUMENT
15          Brunst has suggested that if the grand jury instructions were inadequate then any
16   affected counts and/or the entire indictment should be dismissed. (CR 798 at 4, 7; CR 780
17   at 14-15.) Established law supports neither that claim nor Brunst’s request for grand jury
18   transcripts related to the government’s instructions to the grand jury on the applicable law.
19          A.     The Grand Jury Operates with a Presumption of Regularity
20          The scope of judicial review of grand jury matters has been narrowly circumscribed
21   by the Supreme Court. Grand jury proceedings are invested with a presumption of
22   regularity. United States v. R Enterprises, Inc., 498 U.S. 292, 301 (1991). (See also CR
23   884 at 2-3.) Applying this deferential standard to grand jury matters, the Supreme Court
24   has long been reluctant to permit challenges to indictments based on alleged errors in grand
25   jury proceedings. Bank of Nova Scotia v. United States, 487 U.S. 250, 254 (1988); Costello
26   v. United States, 350 U.S. 359, 363 (1956) (“[a]n indictment returned by a legally
27   constituted and unbiased grand jury ... if valid on its face is enough to call for trial of the
28   charge on the merits”).


                                                  -2-
     Case 2:18-cr-00422-SMB Document 887 Filed 02/14/20 Page 3 of 10




 1          In United States v. Williams, 504 U.S. 36 (1992), the Supreme Court further
 2   restricted the ability of federal courts to invoke the supervisory power for creating
 3   prosecutorial standards before the grand jury. The Court stated that precedent regarding
 4   the supervisory authority of the judiciary applied “strictly with the court’s power to control
 5   their own procedures.” 504 U.S. at 45. The Court then stated:
 6          We did not hold in Bank of Nova Scotia, however, that the courts’
            supervisory power could be used, not merely as a means of enforcing or
 7          vindicating legally compelled standards of prosecutorial conduct before the
            grand jury, but as a means of prescribing those standards of prosecutorial
 8          conduct in the first instance just as it may be used as a means of establishing
            standards of prosecutorial conduct before the courts themselves.... Because
 9          the grand jury is an institution separate from the courts, over whose
            functioning the courts do not preside, we think it clear that, as a general
10          matter at least, no such “supervisory” judicial authority exists.
11   Id. at 46-47.
12          The combined effect of these Supreme Court cases is to limit a defendant's ability
13   to attack the validity of an indictment to those instances where the alleged misconduct
14   seriously undermined the grand jury’s independence and unfairly prejudiced the defendant.
15   In exercising these supervisory powers, however, cases caution that the courts must not
16   encroach on the legitimate prerogatives and independence of the grand jury and the
17   prosecutor. United States v. Chanen, 549 F.2d 1306, 1313 (9th Cir. 1977) (in view of the
18   constitutionally-based independence of court, prosecutor, and grand jury, court may not
19   exercise its supervisory power over grand jury in a way which encroaches on prerogatives
20   of the other two unless there is a clear basis in fact and law for doing so).
21          B.       Grand Jury Secrecy Regarding Transcripts
22          Transcripts of witness testimony, statements made by government attorneys, and
23   any other statements made by or before the grand jury, while in session, clearly constitute
24   “matters occurring before the grand jury” or “grand-jury matters” and may not be
25   disclosed, except in conformity with one of the exceptions to Rule 6(e). See Douglas Oil
26   v. Petrol Stops Northwest, 441 U.S. 211 (1979) (proper functioning of grand jury system
27   depends upon secrecy of grand jury proceedings); United States v. Proctor & Gamble,
28   356 U.S. 677, 682 (1958); United States v. Diaz, 236 F.R.D. 470 (N.D. Ca. 2006)


                                                  -3-
     Case 2:18-cr-00422-SMB Document 887 Filed 02/14/20 Page 4 of 10




 1   (exchanges between grand jurors and prosecutors concerning the investigation are “matters
 2   occurring before the grand jury”). As this Court has recognized, and contrary to Brunst’s
 3   assertion that the underpinnings for grand jury secrecy no longer apply at this stage of the
 4   proceedings, Rule 6(e)’s considerations and the reasoning of Douglas Oil remain
 5   informative and relevant here. (See CR 884 at 9.) At this juncture, in camera review is an
 6   appropriate means of implementing Rule 6(e)’s provision for discrete and limited review.
 7          C.     Legal Instructions to the Grand Jury
 8          Brunst’s request is based on the flawed premise that the government is under a strict
 9   obligation to the instruct grand jury on the law as it relates to an indictment. In fact, the
10   Ninth Circuit has long held that the government has no obligation to provide legal
11   instructions to a grand jury. United States v. Larrazolo, 869 F.2d 1354, 1359 (9th Cir.
12   1989) (the prosecutor has no duty to outline the elements of the crime as long as the
13   elements are at least implied and the instructions are not flagrantly misleading), overruled
14   on other grounds by Midland Asphalt Corp. v. United States, 489 U.S. 794 (1989); United
15   States v. Kenny, 645 F.2d 1323, 1347 (9th Cir. 1981) (rejecting argument that grand jury
16   should receive jury instructions similar to those given at the end of trial; “[w]e are not
17   persuaded that the Constitution imposes the additional requirement that grand jurors
18   receive legal instructions”) .
19          As noted in previous pleadings, Brunst’s argument that the indictment should be
20   dismissed due to speculative claims that the grand jury was not correctly instructed does
21   not comport with long established law. Under the Bank of Nova Scotia standard, “dismissal
22   of the indictment is appropriate only if it is established that the violation substantially
23   influenced the grand jury’s decision to indict, or if there is grave doubt that the decision to
24   indict was free from the substantial influence of such violations.” 487 U.S. at 256. As the
25   Northern District of California recently noted in denying a motion to dismiss for erroneous
26   legal instructions, “[t]he Ninth Circuit has held in no uncertain terms that the Bank of Nova
27   Scotia standard sets a high bar for dismissal”:
28


                                                  -4-
     Case 2:18-cr-00422-SMB Document 887 Filed 02/14/20 Page 5 of 10




 1          Only in a flagrant case, and perhaps only where knowing perjury, relating to
            a material matter, has been presented to the grand jury should the trial judge
 2          dismiss an otherwise valid indictment returned by an apparently unbiased
            grand jury. To hold otherwise would allow a minitrial as to each presented
 3          indictment contrary to the teaching [of the Supreme Court].
 4   United States v. Pacific Gas and Electric Co., 2015 WL 9460313, at *2 (N.D. Cal. Dec.
 5   23, 2015) (PG&E) (quoting United States v. Kennedy, 564 F.2d 1329, 1338 (9th Cir.
 6   1977)). Even “extensive prosecutorial misconduct” before the grand jury may not justify
 7   dismissal of an indictment. United States v. Navarro, 608 F.3d 529, 539 (9th Cir. 2010)
 8   (citing Bank of Nova Scotia, 487 U.S. at 263).
 9          Given this high standard, the Ninth Circuit has held that “[e]rroneous grand jury
10   instructions do not automatically invalidate an otherwise proper grand jury indictment.”
11   United States v. Wright, 667 F.2d 793, 796 (9th Cir. 1982). Rather, dismissal for improper
12   instructions is warranted only where “the conduct of the prosecutor was so ‘flagrant’ it
13   deceived the grand jury in a significant way infringing on their ability to exercise
14   independent judgment.” Larrazolo, 869 F.2d at 1359. The movant “must show that the
15   grand jury’s independence was so undermined that it could not make an informed and
16   unbiased determination of probable cause.” Id. And again, the Ninth Circuit has held that
17   the government need not even instruct the grand jury on the law, recognizing that “the
18   giving of such instructions portends protracted review of their adequacy and correctness
19   by the trial court during motions to dismiss, not to mention later appellate review.” Kenny,
20   645 F.2d at 1347.
21          In Larrazolo, for example, defendants contended that the definition of conspiracy
22   offered to the grand jury “neglected to include the requirements of criminal intent and
23   knowledge” and therefore “misled the grand jury in [the] explanations of conspiracy law.”
24   Id. Specifically, the prosecutor “characterized the acts of [defendants] in loading bales of
25   marijuana as [both] the overt act and evidence of the mens rea requirement of conspiracy
26   [,] without finding specific knowledge of the agreement.” Id. Defendants argued that “if
27   complete and proper jury instruction had been given, the grand jurors would have found
28   evidence of the mens rea element missing.” Id. But the Ninth Circuit held that the


                                                -5-
     Case 2:18-cr-00422-SMB Document 887 Filed 02/14/20 Page 6 of 10




 1   erroneous instructions did not require dismissal because defendants had not “shown the
 2   erroneous instructions influenced the decision to indict or created a ‘grave doubt’ that the
 3   decision to indict was free from the substantial influence of such a violation.” Id.
 4          Similarly, in PG&E, the court found that the prosecutor’s alleged failure to instruct
 5   the grand jury on causation, gain or loss and other issues relating to the Alternative Fines
 6   Act did not meet the high standard for dismissal set forth in Bank of Nova Scotia. 2015
 7   WL 9460313, at *5-6. Even assuming the defendant was correct, the alleged errors were
 8   not “‘so flagrant [that they] deceived the grand jury in a significant way infringing their
 9   ability to exercise independent judgment.’” Id. at *6 (quoting Larrazolo, 869 F.2d at 1359).
10   The court reiterated that “the prosecutor need not provide legal instructions to the grand
11   jury at all,” and the proceedings did not give the court “grave doubt” that the grand jury’s
12   probable cause determination was made with anything other than “independent judgment.”
13   Id. See also, e.g., United States v. Dufau, 2017 WL 5349541, at *2 (D. Idaho Nov. 13,
14   2017) (following Larrazolo, Wright and Kenny; denying motion to dismiss based on failure
15   to instruct grand jury on two essential elements of harboring charge); United States v.
16   Chavez, 2002 WL 35649603, at *3 (D.N.M. Nov. 14, 2002) (“a prosecutor is not required
17   to provide elements instructions to a grand jury, particularly instructions like those given
18   to a petit jury”).
19          Larrazolo, PG&E and similar cases demonstrate that erroneous or incomplete legal
20   instructions will rarely, if ever, rise to the level of flagrant misconduct sufficient to meet
21   the Bank of Nova Scotia’s demanding standard.
22          Furthermore, courts have repeatedly held that a conviction at trial, which reflects a
23   petit jury’s determination of guilt beyond a reasonable doubt, renders harmless any alleged
24   errors that occurred before the grand jury. See, e.g., United States v. Mechanik, 475 U.S.
25   66, 67-73 (1986); Navarro, 608 F.3d at 538 (“The petit jury’s verdict establishes that
26   probable cause existed.”); United States v. Morgan, 384 F.3d 439, 443 (7th Cir. 2004);
27   United States v. Reyes-Echevarria, 345 F.3d 1, 4 (1st Cir. 2003).
28


                                                 -6-
     Case 2:18-cr-00422-SMB Document 887 Filed 02/14/20 Page 7 of 10




 1            Lastly, as previously argued the instructions to the grand jury are secret. (CR 812).
 2   In United States v. Chambers, 2019 WL 1014850, at *3 (D. Conn. Mar. 4, 2019), the court
 3   responded to another district court decision allowing for the disclosure of instructions to
 4   the grand jury, finding:
 5            The Court is not persuaded that such a relaxed approach adequately protects
              the long-recognized goals of grand jury secrecy. . . .[1] Indeed, “[legal]
 6            instructions [given to the Grand Jury] ..., or the existence of such instructions
              goes to the substance of the charge being laid before the Grand Jury as well
 7            as how the Grand Jury is to proceed regarding the type and manner of
              produced evidence before the panel.” United States v. Larson, 2012 WL
 8            4112026, at *5 (W.D.N.Y. Sept. 18, 2012). Accordingly, affording these
              instructions the same level of secrecy as other grand jury materials is, in this
 9            Court’s view, appropriate.
10            Other courts—including those within the Ninth Circuit—have taken a similar view
11   as Chambers. See, e.g., United States v. Stepanyan, 2016 WL 4398281, at *2 (N.D. Cal.
12   Aug. 18, 2016) (“courts have uniformly rejected the argument that the government’s
13   instructions or remarks to the grand jury are not entitled to secrecy”);United States v.
14   Morales, 2007 WL 628678, at *4 (E.D. Cal. Feb. 28, 2007) (denying request for release of
15   the grand jury instructions).
16            D.     Notice of Pinkerton Liability
17            Next, Brunst’s concern about how the grand jury was instructed regarding Pinkerton
18   is similarly misplaced. Because “a theory of defendant liability need not be pleaded in the
19   indictment,” there is no requirement that Pinkerton liability be charged or referred to in the
20   indictment. United States v. Washington, 106 F.3d 983, 1011 (D.C. Cir. 1997); United
21   States v. Hayes, 391 F.3d 958, 963 (8th Cir. 2004) (“In light of the conspiracy charge
22   against Hayes, the District Court was warranted in giving this instruction, even though co-
23   conspirator liability was not charged in the indictment.”); United States v. Sanchez, 917
24   F.2d 607, 612 (1st Cir. 1990) (holding that a “district court may give a Pinkerton charge
25   even though the indictment does not plead vicarious liability”). For the same reasons, and
26   contrary to Brunst’s suggestion, there is no requirement that the grand jury agree on what
27   charges would even be subject to a Pinkerton instruction at trial. (Cf. CR 881 at 2-3.)
28   1
         Citing In re Grand Jury Subpoena, 103 F.3d 234, 237 (2d Cir. 1996).

                                                    -7-
     Case 2:18-cr-00422-SMB Document 887 Filed 02/14/20 Page 8 of 10




 1          In short, Brunst need not be given notice that the government intends to rely on a
 2   Pinkerton theory, and, therefore, his request for the instructions provided the grand jury on
 3   Pinkerton should be likewise rejected. United States v. Jimenez, 509 F.3d 682, 692 (5th
 4   Cir. 2018) (“Indictments do not recite the government’s theory of proof, which is what the
 5   Pinkerton theory is. . . . [T]he function of a federal indictment is to state concisely the
 6   essential facts constituting the offense, not how the government plans to go about proving
 7   them.”); United States v. Vazquez-Castro, 640 F.3d 19, 24 (1st Cir. 2011) (“[T]he trial
 8   court may instruct the jury on a Pinkerton theory even though the indictment does not plead
 9   vicarious liability,” and there was no unfair surprise in this case); United States v. Ashley,
10   606 F.3d 135, 142-143 (4th Cir. 2010) (Pinkerton theory of liability need not be charged
11   in indictment); United States v. Zackery, 494 F.3d 644, 649 (8th Cir. 2007) (holding,
12   referring to both Pinkerton and aiding and abetting, “[a]n indictment need not plead the
13   government’s theory of liability”).
14          Brunst’s request is not unlike the defendant’s request in Morales, 2007 WL 628678,
15   at *4. There, the defendant argued that had the grand jury been instructed on Pinkerton
16   liability as interpreted by the Ninth Circuit in United States v. Ruiz, 462 F.3d 1082 (9th Cir.
17   2006), it would not have indicted him on the gun charges. Accordingly, he requested the
18   transcript of the prosecutor’s instructions to the grand jury as a basis for a motion to
19   dismiss. The court denied the request, stating:
20          The defendant has not overcome the presumption of regularity in this case.
            The defendant’s request for release of the grand jury instructions is based
21          on his own evaluation of the evidence, which he finds insufficient in light
            of Ruiz, which in turn leads him to conclude that the instructions must
22          have been misleading in order for the grand jury to have returned an
            indictment. This sort of deductive reasoning is insufficient to overcome
23          the presumption of regularity. Indeed, as in Ruiz, a properly instructed
            jury, grand or petit, may return an indictment or a verdict later found to be
24          insufficient.
25   Id. * 4. The court concluded “this case provides little support for defendant’s claim that
26   the prosecutor’s legal instructions are similarly not covered by grand jury secrecy.” Id.;
27   see also In Re Grand Jury Investigations, 903 F.2d 180, 182 (3d Cir. 1990) (to preserve
28


                                                  -8-
     Case 2:18-cr-00422-SMB Document 887 Filed 02/14/20 Page 9 of 10




 1   the freedom and integrity of the deliberative process, grand jury secrecy is designed to
 2   protect the essence of what takes place in the grand jury room).
 3                                        CONCLUSION
 4          Proceedings before the grand jury are entitled to long-established rules regarding
 5   secrecy that encompass the instructions given to a grand jury. But, in the final analysis,
 6   Brunst seeks grand jury materials the government is not even required to provide—namely,
 7   legal instructions. Moreover, the government is required to neither include Pinkerton
 8   liability in the indictment nor instruct the grand jury on that theory. The relief sought in
 9   Brunst’s latest filing should be denied.
10          Excludable delay under 18 U.S.C. § 3161(h) may occur as a result of this motion or
11   an order based thereon.
12          Respectfully submitted this 14th day of February, 2020.
13                                              MICHAEL BAILEY
                                                United States Attorney
14                                              District of Arizona
15                                              s/ Kevin Rapp
                                                KEVIN M. RAPP
16                                              MARGARET PERLMETER
                                                PETER S. KOZINETS
17                                              ANDREW C. STONE
                                                Assistant U.S. Attorneys
18
                                                JOHN J. KUCERA
19                                              Special Assistant U.S. Attorney
20                                              BRIAN BENCZKOWSKI
21                                              Assistant Attorney General
                                                U.S. Department of Justice
22                                              Criminal Division, U.S. Department of Justice

23                                              REGINALD E. JONES
                                                Senior Trial Attorney
24                                              U.S. Department of Justice, Criminal Division
                                                Child Exploitation and Obscenity Section
25
26
27
28


                                                 -9-
     Case 2:18-cr-00422-SMB Document 887 Filed 02/14/20 Page 10 of 10




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on February 14, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6
 7   s/ Angela Schuetta
     Angela Schuetta
 8   U.S. Attorney’s Office
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 10 -
